Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1, 3-6, 8-11 and 13-18 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Marinez (US 2014/0130878).

Marinez discloses:
1. A system, comprising:
a gas distribution network that includes a plurality of sub-networks (e.g., the “valve network”, para. 0014, which is described to include two or more valves, each of the two or more valves and associated pipe section constituting a sub-network, which is the same reading as that previously relied upon and explicitly mapped in the following recitations) including a first sub-network (any one of the sub-networks), wherein the plurality of sub-networks each include a pipe section (into which valve 10 is connected) having at least one gas safety device coupled to a gas safety valve (12), and wherein the gas safety device includes a pressure sensor (22) and at least one additional sensor (14, 16, 18), a shut off controller module (24, 26, 28, 36; alternatively the “control unit” of para. 0014) configured to shut off the gas safety valve, a computing device comprising a processor (e.g., the “processor” of para. 0014) and a memory (e.g., the “memory module” of para. 0014), and a communications module including a transceiver, and
a server (e.g., the “webservers” of para. 0014) communicably coupled to the communications modules of the gas safety devices for implementing artificial intelligence (AI) that based on at least one current threat condition to the gas distribution network determines affected ones of the plurality of sub- networks (e.g., para. 0014: the valve is opened and closed using the wireless network, for example based determining a “security breach”, or the “threats”, and the “acute” and “chronic” problems described at para. 0041-0045);
the server for initiating a sending of a valve closing instruction signal to the gas safety device in the first sub-network during the current threat condition when the current threat condition is determined to affect the first sub-network (e.g., para. 0041-0045; also see the closures described para. 0055, 0056 and 0058), and
responsive to the valve closing instruction signal, the shut off controller module shutting off the gas safety valve in the first sub-network (seen as clearly met, since the shut off controller is mapped as those elements which are necessary to actuate the valve).
3. The system of claim 1, wherein the server is in a gas distribution utility office of the gas distribution network (e.g., the “main office” of para. 0041).
4. The system of claim 1, further comprising a housing, wherein the gas safety valve and the gas safety device are both within the housing (see the outer, casing-like parts of 10, FIG 2).
5. The system of claim 1, wherein the additional sensor comprises a temperature sensor, a tamper detection sensor, or a water level sensor (18 is a temperature sensor).
6. The system of claim 5, wherein the threat condition comprises a gas pressure reading originating from the pressure sensor, a gas temperature reading originating from the temperature sensor, or a tamper detection alarm originating from the tamper detection sensor (e.g., temperature changes identify problems as discussed at para. 0044).
8. The system of claim 1, wherein when the server determines the current threat condition to affect another of the plurality of sub-networks, wherein the valve closing instruction signal is also coupled to the gas safety device in the another sub-network during the current threat condition, and wherein the valve closing instruction signal includes a sequence for shutting off the gas safety valves in the first sub-network and in the another sub-network (e.g., para. 0056, 0058, discussing closure of all lines due to a threat).
9. The system of claim 1, wherein the server further implements a valve failure AI module (by which the system tests if the valves are operating properly; e.g. para. 0070).
10. The system of claim 1, wherein the shut off controller module is configured to shut off the gas safety valve responsive to a sensor reading received from the pressure sensor or from the additional sensor when the sensor reading is determined to be out of specification (e.g., para. 0014).
Regarding the method of claim 11, see the analysis of claim 1 above which maps structure using similar terminology as recited in claim 11.  During the normal and usual operation of such structure, the steps of claim 11 would necessarily be performed.
Regarding the method of claim 13, see the analysis of claim 3 above which maps structure using similar terminology as recited in claim 13.  During the normal and usual operation of such structure, the steps of claim 13 would necessarily be performed.
Regarding the method of claim 14, see the analysis of claim 5 above which maps structure using similar terminology as recited in claim 14.  During the normal and usual operation of such structure, the steps of claim 14 would necessarily be performed.
Regarding the method of claim 15, see the analysis of claim 6 above which maps structure using similar terminology as recited in claim 15.  During the normal and usual operation of such structure, the steps of claim 15 would necessarily be performed.
Regarding the method of claim 16, see the analysis of claim 8 above which maps structure using similar terminology as recited in claim 13.  During the normal and usual operation of such structure, the steps of claim 13 would necessarily be performed.
Regarding the method of claim 17, see the analysis of claim 9 above which maps structure using similar terminology as recited in claim 17.  During the normal and usual operation of such structure, the steps of claim 17 would necessarily be performed.
Regarding the method of claim 18, see the analysis of claim 10 above which maps structure using similar terminology as recited in claim 18.  During the normal and usual operation of such structure, the steps of claim 18 would necessarily be performed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 4 and 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinez.

Regarding claim 2, Marinez further discloses wherein the server is cloud located (see para. 0071), but does not disclose wherein the communications module further comprises an antenna for wirelessly communicating to the server.  However antennas were well-known in the art at the time of invention and it would have been obvious to use an antenna on the communications module to increase the operational range thereof.
Regarding claims 4 and 7, the use of water level sensors within valve housings was well-known in the art at the time of invention and it would have been obvious to use a housing with a water level sensor to house Marinez’ valve (10) therein while protecting it  from environmental threats.
Regarding the method of claim 12, see the analysis of claim 2 above which maps structure using similar terminology as recited in claim 12.  During the normal and usual operation of such structure, the steps of claim 12 would necessarily be performed.

Response to Arguments
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive.
Applicant argues that Marinez does not disclose a gas distribution network that includes a plurality of sub-networks.  Applicant’s reasoning appears to be that Marinez “merely describes two or more valves in a valve network”.  In response, the broadest reasonable interpretation of Applicant’s “gas distribution network that includes a plurality of sub-networks” is seen to read on Marinez’ “two or more valves in a valve network”, in that each one of Marinez’ valves and associated pipe section is considered to constitute a separate “sub-network” (in fact this is what Applicant’s claim 1 explicitly requires of the “subnetworks” as emphasized in bold font in the body of the rejection above).  Together the sub-networks are part of a “gas distribution network” (read as Marinez’ “valve network”, which is for a gas, e.g., see Abstract). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
6/21/22